Citation Nr: 1431225	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of  September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a Travel Board hearing in June 2013.  A transcript of the testimony offered at the hearing has been associated with the record.  

In December 2013, the Board referred the case to the Veterans Health Administration ("VHA") for a medical opinion from an internal medicine specialist concerning the etiology of the Veteran's hypertension.  In March 2014, the opinion was received and associated with the claims folder.  Via an April 2014, letter the appellant and his representative were subsequently furnished a copy of the opinion and advised that the appellant had 60 days to submit relevant evidence or argument in response, which he did.  See 38 C.F.R. §§ 20.901, 20.903 (2013).


FINDINGS OF FACT

The Veteran's hypertension clearly and unmistakably existed prior to active military service and did not undergo an increase in severity during active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1135, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2010.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, obtained a medical opinion as to the etiology of his hypertension, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

At the Veteran's June 2013 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case to be adequate.  It is predicated on a substantial review of the record and medical findings, and considers the Veteran's complaints, symptoms and history.  As the opinion ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).
VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.
Regulation provides that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012); Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  

A lack of aggravation during service can be shown by establishing by clear and unmistakable evidence either that there was no increase in disability, or that any increase in disability was due to the natural progression of the preexisting condition. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran "need not produce any evidence of aggravation in order to prevail"; instead, the burden is on the VA to identify affirmative evidence demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  Id.
Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records shows that the Veteran received a Regular Army examination in July 1972.  At this time, clinical evaluation was normal with respect to the vascular system.  The Veteran's blood pressure when sitting measured 128/88.  See July 1972 Report of Medical Examination.  The Veteran then denied any history of high or low blood pressure, dizziness or fainting spells.  See July 1972 Report of Medical History.  

About 8 days after entering active duty, the Veteran passed out.  See August 10, 1972, Troop Medical Clinic note.  At the time of this incident, it was noted that the Veteran had no history of previous high blood pressure, although at this time he related that he was told that he would develop hypertension later in life.  His blood pressure then measured 180/80.  

An August 24, 1972, Release of Medical Information (ROI) contains a notation from the Veteran's pre-service treating doctor, Dr. S.  The ROI reflects that Dr. S. informed that the Veteran's blood pressure measured 140/82 on November 5, 1970, when the Veteran was seen for a civil service physical.

The Veteran was ultimately assessed as having high blood pressure, specifically systolic hypertension with consistent readings of 140 mm or more of systolic blood pressure.  He underwent Medical Board proceedings in early October 1972.  After evaluation by a Medical Board, the Veteran's hypertension was noted as existing prior to service, and as not caused or aggravated by service.  The Medical Board proceedings, however, offer no insight as to the rationale for these conclusions.  

A review of the claims files discloses the presence of VA medical records beginning in May 2010.  A review of these records documents assessed and treated hypertension, but no evidence linking the condition to service, to include by means of aggravation.  

Of record is a July 2010 letter from P.C.G., M.D.  The letter documents assessed hypertension, and other disorders, but offers no etiological opinion on the condition.

In a July 2012 statement, the Veteran related that although blood pressure readings "were marginal," they were consistently higher following the "incident" that led to his discharge.  He related that after he consulted with his wife, that they had reached the conclusion that "more medical evidence" existed that his hypertension was not "temporary."  

In a February 2013 statement, the Veteran referenced the Medical Board proceedings of October 1972.  He noted that his blood pressure measured 128/88 at entrance and suggested that high blood pressure readings prior to service were "anomalous," but that his high blood pressure readings following service were consistently high.  He related a history of being told that he had high blood pressure during a physical education college class he took a year following his discharge.  He related that his blood pressure had measured 160/90 at that time, and was not reduced by exercise.  He stated that since discharge, he did not have a normal blood pressure reading and had dizziness, headaches and occasional profuse sweating, that he attributed to hypertension.  He related that by the time he had reached the age of 34, his blood pressure readings were averaging 170/90-95.  He contended that his blood pressure was borderline before induction and turned to full hypertension prior to his discharge.  He related that he was unable to obtain any records dated contemporaneous to service.   

As noted above, in June 2013, the Veteran was offered a hearing before the Board.  At the hearing, he reiterated his assertions that he did not have hypertension in service, and that the condition began therein and existed to present.  His representative emphasized that the Medical Board proceedings in which hypertension was found to pre-exist service was not sufficient evidence to determine that the condition did clearly and unmistakably pre-exist service and urged that the presumption of soundness attach.  The Veteran felt that the in-service finding of systolic hypertension was thus sufficient to grant the claim.  He acknowledged the systolic reading of 140 taken by Dr. S. prior to entrance, but noted that blood pressure readings taken at the entrance examination were normal.  He testified that he did not have health insurance for quite some time after service.  

In furtherance of substantiating his claim, a VHA expert opinion was obtained in March 2014, based upon a full review of the claims file and pertinent medical evidence.  The opinion notes that in 1972 the Veteran denied any history of hypertension, although he had related that he had been told that he would develop hypertension later in life.  A history of family hypertension was noted, as was a personal history of smoking.  The expert noted the November 1970 blood pressure reading of 140/82 taken in November 1970 by Dr. S. and that the Veteran had blood pressure readings of 128/88 at entrance and was found qualified for duty.  

In terms of service, he noted that the Veteran passed out 8 days into service, and outlined blood pressure readings taken at that time and that medical consultation in August 1972 showed that the Veteran had been "ill at ease."  He found unclear whether the Veteran had a sole diagnosis of hypertension, or to what role anxiety may have had.  He noted that in October 2010 the Medical Board recommended separation from the service due to systolic hypertension.  

The VHA expert related that hypertension is often silent, imperceptible and insidious, and was a chronic disease.  He related that borderline hypertension or pre-hypertension is defined as systolic blood pressure 120-139 mmHg or diastolic blood pressure 80-89 mmHg, and that primary hypertension was defined as readings that exceeded these values.  He noted that the record documented a November 1970 reading of 140/80, and concluded that hypertension thus pre-existed service.  He explained that at entrance the Veteran's readings were consistent with pre-hypertension, and explained that the Veteran had numerous clinical variables often cited to predict the development of hypertension, including pre-hypertension, smoking and a family history of hypertension.  

The expert found no "etiological relationship" to service and noted that in any person, blood pressure fluctuates throughout the day and that blood pressure readings may show considerable variability.  He noted that anxiety, stress, emotional distress and physically demanding activity can all elevate blood pressure.  He explained that some of these factors may have played a role in some of the in-service readings, noting that the Veteran did report feeling "ill at ease" in service.  The expert saw the variations in blood pressure as not unusual, noting that on multiple occasions the Veteran's blood pressure neared that of the November 1970 blood pressure of 140/82.  He noted that hypertension progressed naturally, if untreated, and related that he could not conclude that hypertension had permanently worsened as a result of service.  

As hypertension was not noted by the examiner at entrance in the examination report, the Veteran is presumed sound at entry.  However, the Board finds that hypertension clearly and unmistakably pre-existed service.  The evidence clearly establishes that the Veteran had a blood pressure reading of 140/80 prior to service and the March 2014 VHA opinion finds that this shows pre-existing hypertension.  Although the expert did not explicitly state that it was clear and unmistakable that the Veteran had pre-existing hypertension, his statement was nonetheless unequivocal when he found that the pre-service reading of 140/80 showed hypertension.   

The Board also finds that it is clear and unmistakable that the pre-existing hypertension was not aggravated during service.  Although the Veteran's blood pressure readings following entrance were higher than noted at entrance, the March 2014 expert opinion indicates that these were fluctuations inherent the disease and related to factors such as stress.   Moreover, the expert opinion concludes that hypertension was not permanently worsened by service.  Accordingly, the Board finds that the evidence is clear and unmistakable that pre-existing hypertension was not aggravated in service.

The Board acknowledges the Veteran's assertions regarding the etiology of his hypertension, and notes that he is certainly competent to relate his lay observations of blood pressure readings, sweating, etc.  However, he is not competent to independently assess hypertension or address whether the condition was either aggravated or incurred in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

To the extent that it can be said that the VHA expert that offered the March 2014 opinion awkwardly worded their opinion, when the opinion is viewed in its entirety, and in its full context, it is clear that the expert felt that the Veteran's hypertension clearly and unmistakably pre-existed service and was clearly and unmistakably not permanently aggravated therein.  The examiner's choice of language is not error where the opinion is unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 Vet. App. 22 (1998).

In summary, the Board concludes that the evidence clearly and unmistakably shows that hypertension preexisted the Veteran's period of service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2013); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


